Citation Nr: 0310916	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-07 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an increased evaluation for residuals, right 
ankle fracture, currently evaluated at 20 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from November 1967 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Boston, Massachusetts, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 20 
percent evaluation.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et. seq. (West 2002) redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, as well as a duty to notify the claimant 
what information and evidence, if any, the claimant is to 
provide, what evidence VA will attempt to obtain, and for the 
claimant to submit any information or evidence in his or her 
possession.  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  VA implemented the VCAA in 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).

During the review of this case, the Board noted that the 
appellant has not been provided the statutorily required 
notice of the provisions of the VCAA and VA's obligations 
thereunder.  In an effort to cure this defect, the Board, 
under authority previously in effect, notified the appellant 
of the provisions of the VCAA in a February 2003 letter.  
See, e.g., 38 C.F.R. § 19.9 (2002).  That authority, however, 
has been removed or restricted.  In Disabled American 
Veterans, et al v. Secretary of Veterans Affairs, 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003), the Court of Appeals for 
the Federal Circuit held that, in most instances, the Board 
does not have the statutory authority to obtain additional 
evidence and consider it in its decision without first 
remanding the case to the agency of original jurisdiction, in 
this case, the RO.  There were also problems noted with the 
letters being sent by the Board.

The notice provided to the appellant must, in addition to 
stating the general provisions of the VCAA, specifically 
inform the appellant what evidence the RO will attempt to 
obtain on behalf of the appellant and what evidence the 
appellant is expected to obtain and provide the RO.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Additionally, the veteran has submitted some records and has 
provided information concerning the location of additional 
records.  Thus, the matter is also in need of additional 
development.

Accordingly, the case is REMANDED for the following:

1.  Provide a letter to the appellant 
which specifically addresses the VCAA and 
its requirements of notice and 
assistance.  In addition to the other 
required information, the letter should 
specifically inform the appellant of the 
evidence already obtained by the RO and 
associated with the claim file (as regard 
the issue of this particular appeal) and 
whether the RO intends to obtain any 
additional information.  Further, the 
appellant must be specifically informed 
as to what, if any, evidence he is to 
obtain, and what, if any, additional 
evidence the VA will obtain on his 
behalf.  

2.  In the appellant's February 2003 
response to the Board's February 2003 
letter, the appellant submitted 
additional evidence and informed the 
Board that additional treatment records 
related to his ankle disability exist.  
Please attempt to obtain the records 
cited.  If additional information is 
needed, the veteran should be contacted.

3.  After the above is accomplished, 
readjudicate the appellant's claim in 
light of the evidence developed since the 
statement of the case (SOC).  In the 
event the benefits sought are not 
granted, the appellant should be provided 
with a Supplemental SOC, which must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue or issues on 
appeal.  An appropriate time should be 
allowed for a response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




